DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a speed detection unit” for function of “detect the speed of 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:  
“a phase-shift unit” in claim 1 – a device for changing a phase of the amplified noise signal to produce an anti-phase noise signal, para [0036].
For the claimed “a speed detection unit” in claim 1, however, a review of the specification shows none of structure described in the specification for the 35 U.S.C. 112(f) that achieves the claimed functions in claims 1, 12 and the specification para [0041] merely described an approach of using microphone signal as a noise signal to determine an amplitude or a frequency of the noise signal and the speed of the fan can be determined based on the amplitude or the frequency of the noise signal from the microphone, etc., with no sufficient structure to perform the claimed function above, e.g., using the microphone signal. Therefore, in lack of the sufficient structure described in the specification for the claimed “unit” to perform the claimed function above, a rejection of claims 1, 12 under 35 U.S.C. 112(a) and 112(b) is applied. See the Office Action as set forth below.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites “the fan producing noise while …” which should be --the fan producing a noise while …--. Claim 1 further recites “a speed detection unit to detect the speed of the fan” which should be -- a speed detection unit to detect a speed of the fan--. Claims 2-11 are objected due to the dependencies to claim 1.
Claim 12 is objected for the at least similar reason as described in claim 1 above since claim 12 recited similar deficient features as recited in claim 1, for example, claim 12 recites “receiving noise by …” which shall be --receiving a noise by …-- and further recites “detecting the speed of the fan of …” which should be --detecting a speed of the fan of …-. Claims 13-20 are objected due to the dependencies to claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a function “a speed detection unit to detect a speed of the fan”. As described above, the disclosure does not provide adequate structure to perform the claimed functions of detect a speed of the fan. The spec does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient details such that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Claims 2-11 are rejected due to the dependencies to claim 1.
Claim 12 recites a method and having the similar issue in lack of a sufficient structure to perform the claimed method steps as recited in claim 12, including the step of detecting a speed of the fan of the fire/smoke detection unit. Claims 13-20 are rejected due to the dependencies to claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a speed detection unit to detect a speed of the fan”, which, as described above, invokes 35 U.S.C. 112(f) and the disclosure does not provide adequate structure to perform the claimed function including “detect a speed of the fan”. Thus, it is unclear how “a speed of the fan” is detected and renders claim indefinite. Claims 2-11 are rejected due to the dependencies to claim 1.
Claim 12 recites a method and having the similar issue in lack of a sufficient structure to perform the claimed method steps as recited in claim 12, including the step of detecting a speed of the fan of the fire/smoke detection unit and thus, it is unclear how the “detecting a speed of the fan of the fire/smoke detection unit” is performed and thus, renders the claim indefinite. Claims 13-20 are rejected due to the dependencies to claim 12.
Claim 9 further recites “wherein the fan and … are coupled with the fire/smoke detection unit”, i.e., “the fan” is not part of the “fire/smoke detection unit”, and however, the parent claim 1 recites “a fire/smoke detection unit comprising: a fan adapted to …”, which is confusing because it is unclear whether “the fan” is included in the “fire/smoke detection unit” or not and thus, renders claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al (US 20050094823 A1, hereinafter Kobori) and in view of reference Lang (US 20100271219 A1).
Claim 1: Kobori teaches a system (title and abstract, ln 1-18, a system in fig. 2) comprising: 
a heat detection unit (including fans 1, 2, temperature sensor 26, a system controller 27, etc., in fig. 2, heat generated by electric power supplied to lamp and detected by the temperature sensor 26 in fig. 2, para [0046]-[0047]) comprising: 
a fan (fans 1, 2 in fig. 2) adapted to draw air through a conduit (duct structure 3 constituting the air flow path of cooling air, para [0016]), the fan producing noise while drawing the air (acoustic noise is observed while the fan 1 is being rotated, para [0018]); and 
a noise cancellation unit (including a microphone 4, a speaker 5, a rotation speed detector 11, an amplifier 6, ADC 7, DSP 13, etc. in fig. 2) communicably coupled with the heat detection unit (through the connection of noise reduction level signal from the remaining noise judgement part 16 to the system controller 27 in fig. 2), the noise cancellation unit comprising: 
a microphone (the microphone 4 in fig. 2) adapted to receive the noise of the fan (monitoring the acoustic noise state in the duct structure 3, para [0023]) and deriving a noise signal from the noise (a signal outputted to the amplifier 6 from the microphone 4 in fig. 2, para [0023]-[0024]); 

an amplifier (including the amplifier 6 to take the signal outputted from the microphone 4 in fig. 2) adapted to amplify the noise signal received from the microphone (for input compensation, para [0016]); 
a phase-shift unit (including the antiphase wave generator units 23, 24, etc., in fig. 2) adapted to shift a phase of the amplified noise signal received from the amplifier (amount of remaining noise determined by the judgement result of the remaining noise judgement part 16 and compensated in the shift quantity and the amplitude of the remaining noise according to 19a/19b outputted from the lookup table 19 and frequency selector 20 by amplifier and phase controller 21, compensation values in amplitude and phase 19a/19b corresponding to information of a target frequency to be actively controlled by the frequency selector 20, para [0030] and further controlling amplitude value 21a and the phase shift quantity 21b to the wave data generator 23-24 in fig. 2, para [0031]-[0032]) to produce an anti-phase noise signal (via the wave data generator 22 to form antiphase waves with respect to the fan noise components, para [0033]), wherein the anti-phase noise signal is dependent on the detected speed of the fan (via the rotation speed detector 11 and the frequency counter 12 to affect frequency selected and 18a to the wave data generator to perform the shift and the amount adjustment for generating antiphase wave, para [0033]; e.g., via a formula 1, para [0018]-[0019]); and 

However, Kobori does not explicitly teach wherein the heat detection unit is a fire/smoke detection unit.
Lang teaches an analogous field of endeavor by disclosing a system (title and abstract, ln 1-5 and a system in fig. 1A) and wherein a fire/smoke detection unit is disclosed (aspirating smoke detector 12 in fig. 1A) to comprising: a fan adapted to draw air through a conduit (air in/out path in the aspirating smoke detector, including a protected space represented by the pipe network P in fig. 1A) for benefits of achieving an improvement in performance and operation of the smoke detector by a fast reaction manner and low power consumed with low cost (para [0003]-[0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the fire/smoke detection unit and wherein the fire/smoke detection unit comprising the fan adapted to draw air through the conduit, as taught by Lang, to the heat detection unit in the system, as taught by Kobori, for the benefits discussed above.
Claim 12 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the anti-phase noise signal suppresses the noise produced by the fan of the fire/smoke detection unit (Kobori, the fan noise is minimized due to the repeated phase compensation, abstract; impact unpleasantly on the ear as target frequencies to be actively 
Claim 3: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein an amplitude of the anti-phase noise signal is based on the speed of the fan (Kobori, the amount of noise at the multiple frequencies NZx2, x3, x4, … is emphasized, para [0018]; and the amplitude of the noise is used to generate the antiphase wave via frequency analyzer 15, remaining noise judgement part 16, etc., in fig. 2; noise level is minimized, abstract, i.e., the amplitude of the antiphase signal is inherently essential to the amplitude of the noise or remaining noise at the noise cancellation location with opposite phase each other, i.e., antiphase).
Claim 4: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the noise signal and the anti-phase noise signal are at 180 degree of phase shift with respect to each other (Kobori, antiphase wave signal outputted from the element 22, i.e., 180 degree difference in phase from the noise signal inherently).
Claim 6: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the microphone and the fan are located in proximity with each other (Kobori, figs. 1-2, the fan 1 and the microphone 4 located at the same side of the duct structure in fig. 2, i.e., relatively proximity each other).
Claim 7: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the speaker and the fan are located in proximity with each other (Kobori, the fan 1 and the speaker 5 are relative proximately each other in figs. 1-2 and the see the discussion in claim 6 above).
Claim 8: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the noise cancellation unit comprises a power amplifier to amplify the anti-phase noise signal produced by the phase-shift unit (Kobori, including filter and amplifier 8 to amplify the output signal from the adder 25 in fig. 2).
Claim 9: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the fan and the conduit are coupled with the fire/smoke detection unit (Kobori, the fan 2 and the conduit 3 coupled with the system controller 27 via the temperature sensor 26 in fig. 2, and Lang, the smoke detector coupled with the pipe network in fig. 1A).
Claim 10: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the fire/smoke detection unit is placed inside a premises (Kobori, the active noise controller for use in a household electric appliance, e.g., liquid crystal projectors, para [0001], and inherently applied in a room or building and Lang, the aspiring smoke detector 12 for detecting smoke in fig. 1A).
Claim 11: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the speed of the fan is mapped with the frequency/amplitude of the anti-phase noise signal (Kobori, the mapping through the frequency counter 12, rotation time controller 18, and lookup table to map to outputs amplitude and phase compensation 19a and 19b in fig. 2, para [0028]-[0032]).
Claim 13 has been analyzed and rejected according to claims 12, 2 above.
Claim 14 has been analyzed and rejected according to claims 12, 3 above.
Claim 15 has been analyzed and rejected according to claims 12, 4 above.
Claim 17 has been analyzed and rejected according to claims 12, 6 above.
Claim 18 has been analyzed and rejected according to claims 12, 7 above.
Claim 19 has been analyzed and rejected according to claims 12, 8 above.
Claim 20 has been analyzed and rejected according to claims 12, 1 above.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori (above) and in view of references Lang (above) and Matouk et al (US 5625684 A, hereinafter Matouk). Tsujishita et al (US 7551743 B1, hereinafter Tsujishita).
Claim 5: the combination of Kobori and Lang teaches all the elements of claim 5, according to claim 1 above, including the amplifier to amplify the noise signal to suppress the noise produced by the fan (Kobori, via the element 6, ADC 7, etc., in fig. 2), except that it is based on a threshold value required to suppress the noise for the disclosed amplifier to amplify the noise signal.
Tsujishita teaches an analogous field of endeavor by disclosing a noise correction system (title and abstract, ln 1-10 and a system in fig. 4) and wherein the system comprising a noise cancellation unit (including correction means 12, 13, 14, 15 and noise detection means 110, in fig. 4) and wherein an amplifier is disclosed to be included in the noise cancellation unit (with in the noise detection means 110 and details in fig. 6) and a threshold is disclosed (a threshold value of the waveform shaping circuit 9, col 10, ln 25-31) and wherein an amplifier (an amplifier 7 for amplifying noise signal in fig. 6) amplifies the noise signal (outputted from the HPF 6 in fig. 6) based on a threshold value required to suppress the noise (the noise correction is performed by detecting the pulse noise signal while the output of the noise detection circuit 8 is greater than the threshold value during the gain of the amplifier is not modified, col 10, ln 23-31) for benefits of achieving an improvement in pulse noise cancellation by increasing the noise suppression ability even though a weaker pulse noise signal presented (col 2, ln 50-67, col 10, ln 32-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the amplifier and wherein the amplifier amplifies the noise signal based on the threshold value required to suppress the noise, as taught by Tsujishita, to the amplifier in the noise cancellation unit in the system, as taught by the combination of Kobori and Lang, for the benefits discussed above.
Claim 16 has been analyzed and rejected according to claims 12, 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654